United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 97-2319.

                         John Gary HARDWICK, Petitioner-Appellant,

                                                 v.

   Harry K. SINGLETARY, Jr., Secretary, Florida Department of Corrections, Respondent-
Appellee.

                                          Oct. 24, 1997.

Appeal from the United States District Court for the Middle District of Florida. (No. 95-250-Civ-J-
10), William Terrell Hodges, Judge.

Before ANDERSON and BIRCH1, Circuit Judges.

                        ON SUGGESTION OF REHEARING EN BANC.

         PER CURIAM:

         Appellee Harry K. Singletary, Jr. asks us to reexamine our decision in Hardwick v.

Singletary, 122 F.3d 935 (11th Cir.1997). No member of this panel nor any other judge in regular

active service on the court having requested that the court be polled on rehearing en banc (Rule 35,

Fed. R.App. P.; 11th Cir. Rule 35-5), the suggestion of rehearing en banc is DENIED. However,

upon reconsideration, the opinion of this panel is vacated solely as to the last paragraph, in which

we vacated the district court's order and remanded this case for a reevaluation of the petitioner's
application for a certificate of probable cause. The following three paragraphs are entered in its

place:

         Although we conclude that the district court erred in applying the standard governing

certificates of appealability under the AEDPA to Hardwick's petition, we further resolve that remand

is unnecessary. The pre-AEDPA certificate of probable cause required a petitioner to make a

"substantial showing of a denial of [a] federal right." Barefoot v. Estelle, 463 U.S. 880, 893, 103


   1
    In response to the petition for rehearing en banc filed by the government in this case, Judge
Rosemary Barkett recused herself from further consideration of this matter by order dated
October 16, 1997. According to the practice of our court under such circumstances, the case is
decided by a quorum. See 28 U.S.C. § 46(d).
S.Ct. 3383, 3394, 77 L.Ed.2d 1090 (1983) (internal quotes and citation omitted). Under the

AEDPA, a certificate of appealability may be issued only where the applicant has made a

"substantial showing of the denial of a constitutional right."              28 U.S.C. § 2253(c)(2).

Notwithstanding a marginal variance in the language identifying the necessary showing with respect

to certificates of probable cause and appealability, we conclude that the standard governing

certificates of probable cause and certificates of appealability is materially identical. See Green v.

Johnson, 116 F.3d 1115, 1120 (5th Cir.1997) ("[T]he AEDPA was intended to codify the Barefoot

standard and thus ... the standard governing the issuance of a COA requires the same showing as that

for obtaining a CPC.").

        Where, as in the instant case, the district court has granted a certificate of appealability as

to any issue presented in a petition pending on the date that the AEDPA became effective, we

construe the grant of a certificate of appealability as a grant of a certificate of probable cause to

appeal all issues presented in the petitioner's federal habeas petition.2

       In sum, although we agree with the petitioner that the district court erroneously applied the

certificate of appealability provision under the AEDPA, his motion to relinquish jurisdiction and

remand this cause to the district court is DENIED. The district court's order granting a certificate

of appealability, therefore, will be construed as a grant of probable cause as to the entire petition.

Accordingly, Hardwick's appeal from the denial of his petition for federal habeas corpus relief may
proceed.




   2
    Similarly, where the district court has denied the certificate of appealability under the
AEDPA with respect to petitions pending on the date of the new law's enactment, we will
construe the order as a denial of a certificate of probable cause and, consistent with pre-AEDPA
practice, evaluate whether the certificate was improvidently denied.

                                                  2